STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  FOR PUBLICATION
                                                                  May 22, 2018
                Plaintiff-Appellant,

v                                                                 No. 339079
                                                                  Oakland Circuit Court
LARICCA SEMINTA MATHEWS,                                          LC No. 2016-260482-FC

                Defendant-Appellee.


Before: O’CONNELL, P.J., and HOEKSTRA and K. F. KELLY, JJ.

O’CONNELL, P.J. (concurring in part and dissenting in part).

       At 11:33 a.m., on August 12, 2016, defendant called the Wixom Police Department and
informed the police that she had shot her boyfriend, Gabriel Dumas. The police were
immediately dispatched to defendant’s home. Defendant was arrested and transported to the
Wixom Police Department.

       At the police station, defendant was interviewed by Detective Brian Stowinsky and
Sergeant Michael DeRosiers. Detective Stowinsky first told defendant that he was going to
question her about happened. Before he began questioning defendant, he gave her the following
warnings:

         [B]efore I question, start asking you, you should know that you have a right to
         remain silent.

                                              ***

         Anything you say may be used against you. You have a right to a lawyer[.] [I]f
         you cannot afford a lawyer, one will be provided for free. Do you understand
         your rights?

Defendant answered, “[y]es.” Importantly, in addition to the oral Miranda1 rights, defendant
signed a written advice of rights, which read:



1
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                               -1-
       Before any questions are asked of you, you should know: (1) you have a right to
       remain silent; (2) anything you say may be used against you; (3) you have a right
       to a lawyer, and (4) if you cannot afford a lawyer, one will be provided free.

       I understand what my rights are and am willing to talk.

Defendant’s interview lasted approximately 61 minutes.

        At the beginning of defendant’s second interview later that day, Sergeant DeRosiers said
to defendant:

       Detective Stowinsky, remember he talked about your rights and everything?

                                              ***

       Same thing applies. . . . [Y]ou don’t have to even talk to me if you don’t want to.
       You can get an attorney . . . . [I]f you can’t afford one, we’ll make sure you get
       one.

Defendant indicated that she understood and answered Sergeant DeRosiers’s questions.

        It is clear from these warnings that defendant’s right to a lawyer related to the
forthcoming questioning by both Detective Stowinsky and Sergeant DeRosiers. The lower court
record is devoid of any coercion, compulsion, or wrongful conduct by the police. Also, there is
no indication that defendant did not or was not capable of understanding that she was entitled to
have a free attorney before, during, or after questioning.

        Moreover, the ordinary layperson understands that the right to an attorney before
questioning extends to the duration of questioning. There is no meaningful difference between a
right to a lawyer before questioning and during questioning. In addition, by the time Sergeant
DeRosiers interviewed her, defendant had already been interviewed once. Sergeant DeRosiers’s
reminder about defendant’s rights reinforced her right to an attorney even though she had already
been questioned by Detective Stowinsky. For these reasons, I concur with those cases cited in
the majority opinion holding that a generalized warning that the suspect has the right to counsel,
without specifying when, satisfies the Miranda requirements.2

       I conclude that defendant was adequately informed of her Miranda rights. I would
reverse the decision of the trial court and remand for further proceedings consistent with this
opinion.


2
  Only lawyers are capable of dissecting words and phrases so finely as to confuse the meaning
of the Miranda warnings. The ordinary layperson clearly understands the right to have an
attorney before, during, and after questioning. When the police warn a suspect before the start of
questioning that the suspect has the right to counsel, for what other purpose than questioning—
the entire duration of questioning—would a suspect be entitled to a lawyer?


                                               -2-
I concur with the balance of the majority opinion.

                                                     /s/ Peter D. O’Connell




                                        -3-